DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The original specification claims priority to PCT/JP2017/026894 and this has now been corrected and recognized in the electronic case file.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claim has been amended to read, “wherein the second rotating body is rotated with a determined rotational speed, whether actual intervals discharging the medicine become an appropriate value are observed.”  As a first matter, it is not intuitively understood what is meant by the wording in this phrase.  For example, the wording could be read that the second rotating body is rotated with a determined rotation speed regardless of the observed actual intervals of the medicine are appropriate.  It could also be read that the determined rotation speed is based on the actual interval of the discharged medicine are appropriate or not.  The awkward way in which this limitation is phrased ultimately renders it new matter as there cannot be clear support for a limitation that is not itself clear.
Secondly, the Office has attempted to interpret the language in light of the Applicant’s Remarks of 25 October 2022 and has deemed them to lack support in that context.  For example, on page 7 of the Remarks, the Applicant tries to draw a distinction between the amendments and Yuyama by citing that Yuyama reduces the rotation of the second rotor as a result of the observed intervals of medicine.  On page 8 the Applicant argues that the instant invention does not reduce the dispensing speed of the rotor based on the length of the medicine.  
However, in paragraph 0138 of the Applicant’s original Specification it reads, “the second rotating body 351 is rotated with the initial rotational speed, actual intervals of discharging the tablets are observed and the rotational speed of the second rotating body 351 is corrected from the initial rotational speed so that the intervals for the discharging become an appropriate value. After that, the second rotating body 351 is rotated with the corrected rotational speed to discharge the tablets from the medicine cassette 310”.  This appears to show that contrary to what is being argued by the Applicant in their remarks, the second rotor speed is changed based on actual intervals discharging the medicine become an appropriate value.  This appears to run counter to the language of the claim interpreted in light of the Applicant’s Remarks as well as one interpretation of the words of the amended claim.
It is recommended that that cited claim language be clarified and clear support provided in support of such an amendment.

Claims 4-7 are rejected as they contain the same new matter as claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim has been amended to read, “wherein the second rotating body is rotated with a determined rotational speed, whether actual intervals discharging the medicine become an appropriate value are observed.”  It is not intuitively understood what is meant by the wording in this phrase.  For example, the wording could be read that the second rotating body is rotated with a determined rotation speed regardless of the observed actual intervals of the medicine are appropriate.  It could also be read that the determined rotation speed is based on the actual interval of the discharged medicine are appropriate or not.  The awkward way in which this limitation is phrased ultimately renders it new matter as there cannot be clear support for a limitation that is not itself clear.

Claims 4-7 are rejected as having the same indefinite subject matter as claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuyama et al. (PG Pub 2013/0284755 A1) hereinafter referred to as Yuyama.
Regarding claim 1, Yuyama discloses a medicine dispensing device (figs. 1 and 8) in which a medicine supplying part is configured for supplying solid medicines, the medicine dispensing device comprising: 
a medicine cassette (11, 17; paragraph 280) and storage means (83; paragraph 182) in which information on a length of the medicine is stored (paragraphs 181-182); 
wherein the medicine cassette is arranged at the medicine supplying part (16, 76; fig. 10A); 
wherein the medicine cassette has a solid agent containing portion (17, 20) for containing the solid medicines, a discharge port (78, 79) for discharging the solid medicines from the solid agent containing portion and a second rotating body (35) and is configured to rotate the second rotating body to move the solid medicines on the second rotating body toward the discharging port (paragraphs 181-182); 
wherein a rotational speed of the second rotating body is decided based on the length of the medicine stored in the storage means (paragraphs 181-182; “When the quantity of medicine dispensed approaches the set quantity of the medicine, rotation number of the second rotor 35 is reduced… based on the input value from the light receiving units 72A to 72D, it is possible to determine the volume including the shape such as width and height of the medicine that has passed through… In addition, the information relating to all medicines of different shapes and sizes are stored in the central control unit 83. Therefore, this medicine information is compared with the determined shape and volume, and the type of the medicine that is being counted is decided (confirmed). Based on this confirmed medicine information, the quantity of the medicine that was dispensed is counted” – In short, the rotation of the rotors is adjusted using information regarding the length of the medication as a proxy for how full the container should be.);
wherein the medicine cassette has a first rotating body (23), the first rotating body is a discoid member constituting a bottom surface of the solid agent containing portion and the first rotating body rotates; and 
the second rotating body (35) is a hollow annular member arranged around the first rotating body in the planar view thereof (figs. 7A-7B; paragraph 162), a part of the second rotating body is communicated with a discharging port (65, 73; paragraphs 169, 191, 195), the solid medicines are transferred to the discharging port by the rotation of the second rotating body; 
a rotation speed of the second rotating body is decided based on the length of the medicine stored in the storage means (paragraphs 181-182; see above for explanation); and 
wherein the second rotating body (35) is rotated with a determined rotational speed, whether actual intervals of discharging the medicines are observed (via 70 - paragraphs 181-182; While the speed is changed due to observed intervals of medicines, it is still rotated at a “determined”, i.e. governed, speed based on that observation.  As such the disclosure of paragraphs 181-182 is deemed to read on the limitation as written).

Regarding claim 4, Yuyama discloses wherein the second rotating body (35) is rotated with an initial rotational speed, actual intervals of discharging the medicines are observed and the rotational speed of the second rotating body is corrected so that the intervals for the discharging become an appropriate value (paragraphs 181-182).

Regarding claim 5, Yuyama discloses wherein the second rotating body (35) is rotated with an initial rotational speed, actual intervals of discharging the medicines are observed and the rotational speed of the second rotating body is corrected so that the intervals for the discharging become an appropriate value, and corrected rotation speed of the second rotating body is stored in the storage means (83; paragraphs 181-182).

Response to Arguments
Applicant's arguments filed 25 October 2022 have been fully considered but they are not persuasive. 
The Applicant’s arguments have largely been addressed in the 35 USC 112a rejection and 35 USC 102 rejections above.  In short, the Applicant appears to argue that Yuyama fails to disclose not suppressing the dispensing speed when the length of the medicine is too big.  The Office deems that this argument is referring to the language of the claim which states, “wherein the second rotating body is rotated with a determined rotational speed, whether actual intervals of discharging the medicines are observed”.  As noted above this language is deemed to raise issues of indefiniteness and new matter.  Additionally, the language is not deemed to distinguish over Yuyama.  While Yuyama does disclose adjusting the rotational speed of the second body in relation to observed internals, it still governs a speed of the second body and therefore “determines” a rotational speed even if the actual intervals of discharging the medicines are observed.  In short, there is still a rotational speed which constitutes a “determined speed” and while this change is due to observations there is still some amount of rotational speed regardless of those observations.  As such, Yuyama is still deemed to read on claim 1 as written.  While the Applicant’s observations regarding Yuyama as they pertain to what Yuyama discloses appear to be generally accurate, the claims language as written does not appear to distinguish over the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/Primary Examiner, Art Unit 3731